DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/07/2021. 
Claim(s) 18-20 are currently pending. 
Claim(s) 1-17 have been canceled. 
Claim(s) 18-20 have been added.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites the limitation “…is composed of the thermal conductor, the thermal resistance, the thermoelectric conversion unit and the thermal accumulator”.  It appears the limitation should read “…is composed of the thermal conductor, the thermal resistor, the thermoelectric conversion unit and the thermal accumulator”. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determined based on a thermal time constant which is defined as the product of the thermal capacity of the thermal accumulator and the total thermal resistance”, “the thermal time constant is determined in such a way that a definite delay is caused between a repetition cycle of ups and downs of the temperature of the outdoor atmosphere and a repetition cycle of ups and downs of the temperature of the thermal accumulator” and “the thermal time constant is determined in such a manner that the change of temperature of the thermal accumulator is out of phase with the change of temperature of the thermal conductor by 45 degrees when considered a graph of daily change of the atmospheric temperature to be a sine wave whose period is 24 hours”.  This judicial exception is not integrated into a practical application because the determining steps over performance of the limitations in the mind.  That is, nothing in the claim precludes the step from practically being performed in the human mind. Thus, the claim recites a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because data gathering to use calculations (i.e., repetition cycles, graph of daily change of temperature) does not amount to significantly more than the abstract idea.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 18-20 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated US 2012/0152297, Mitchell et al. 
Regarding claim 18
Mitchell teaches a thermoelectric generator (corresponding to energy harvesting device 10 comprising a thermoelectric device 20 adapted to produce electricity) arranged in an outdoor atmosphere whose temperature changed periodically during night and day (the device is exposed to the atmosphere) [paragraph 0026], so as to generate electricity by using the change of temperature of the outdoor atmosphere (the thermoelectric device 20 generates electricity in response to a temperature differential) [Abstract, Fig. 3 and paragraph 0017], the thermoelectric generator (10) comprising:
a thermal conductor (corresponding to substrate 24 to which the thermoelectric device 20 is thermally conductively mounted) in contact with the outdoor atmosphere (atmospheric air, 46) to conduct thermal exchange with the outdoor atmosphere (46) [Fig. 3, paragraphs 0017 and 0031-0032], 
a thermal accumulator (corresponding to phase change material e.g., water 14) [Figs. 3 and 6, paragraphs 0017-0018, 0024 and 0031-0033]; 

wherein the thermal resistor (12) and the thermoelectric conversion unit (20) contact with each other at one side thereof [Fig. 3], and 
the other side of one of the pair of the thermal resistor (12) and the associated thermoelectric conversion unit (20) contacts the thermal conductor (24) [Fig. 3], while the other side of the pair of the thermal resistor (12) and the thermoelectric conversion unit (20) being in contact with the thermal accumulator (14) [Fig. 3];
the thermal accumulator (14) is covered by a covering layer (insulation 22) except the area thereof contacting with the thermoelectric conversion unit (20) and the thermal resistor (12) [Fig. 6, paragraphs 0021 and 0025-0026], the covering layer having a thermal insulating property [paragraphs 0021 and 0025],
wherein electric energy is generated from the thermoelectric conversion unit (20) by the temperature difference cause between the thermal conductor (24) and the thermal accumulator  (14) [paragraphs 0017-0018 and 0021].
It is noted that because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.

It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 70
Regarding claim 19
With regards to the limitation “the thermal resistance of the thermal resistor is determined based on a thermal time constant which is defined as the product of the thermal capacity of the thermal accumulator and the total thermal resistance of a thermal network which is composed of the thermal conductor, the thermal resistance, the thermoelectric conversion unit and the thermal accumulator, wherein the thermal time constant is determined in such a way that a definite delay is caused between a repetition cycle of ups and downs of the temperature of the outdoor atmosphere and a repetition cycle of ups and downs of the temperature of the thermal accumulator so as to effect the temperature difference required for electric generation between the thermal conductor and the thermal accumulator”, because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.

It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 20
With regards to the limitation “the thermal time constant is determined in such a manner that the change of temperature of the thermal accumulator is out of phase with the change of temperature of the thermal conductor by 45 degrees when considered a graph of daily change of the atmospheric temperature to be a sine wave whose period is 24 hours”, because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments, see Remarks filed 01/07/2021, with respect to the newly added claim(s) 18-20 have been fully considered but are not persuasive.
Applicant argues that Mitchell et al.'s disclosed thermoelectric generator does not include the thermal resistor having a predetermined thermal resistance set forth in claim 18.
Mitchell et al.'s invention fails to have a structural element for controlling the temperature difference between the thermal conductor and the thermal accumulator.
Examiner respectfully disagrees.  Housing 12 comprises a surface 44 in thermal contact with the thermoelectric device 20 [Fig. 3 and paragraph 0025].  As seen in Fig. 6, each component within the thermoelectric generator, including housing 12 comprising face 44, comprises its associated resistance [paragraph 0025]. Further, because the thermal resistor of the prior art is identical to the one disclosed in paragraph [0064] of the instant specification for said component i.e., a metal plate, the bottom surface layer of the metal housing 12 reads on the claimed “thermal resistor”.  

Applicant argues that, according to Mitchell et al.’s invention, from the viewpoint of increasing thermal efficiency, the thermal network of the thermoelectric generator is designed in such a way that the thermal resistance of the entire thermal circuit is as small as possible.
Applicant argues that a thermal resistor is not inserted between the thermoelectric conversion unit and the thermal conductor or the thermal accumulator at all because the insertion of the thermal resistor reduces the temperature difference between both ends of the thermoelectric conversion unit and deteriorates power generation efficiency.
Applicant further argues that, in contrast, a thermal resistor is inserted between the thermoelectric conversion unit and the thermal conductor or the thermal accumulator in a manner such that the temperature change of the thermal accumulator thermally insulated by the covering layer is delayed from the temperature change of the thermal conductor, which follows the temperature change of the outdoor atmosphere (a phase difference is caused between the temperature change of the thermal conductor and the temperature change of the thermal accumulator) so as to affect the temperature difference between the both ends of the thermoelectric conversion unit arranged between the thermal conductor and the thermal accumulator through the thermal resistor.

A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721